NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted January 14, 2013*
                                  Decided January 14, 2013

                                            Before

                               RICHARD A. POSNER, Circuit Judge

                               DIANE P. WOOD, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

No. 12‐1882

CHARLES HENRY LOCKETT,                               Appeal from the United States District
    Plaintiff–Appellant,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 10 C 2369
CITY OF CHICAGO,            
      Defendant–Appellee.                            James F. Holderman,
                                                     Chief Judge.

                                          O R D E R

        Charles Lockett claims that the City of Chicago fired him from his job as a Traffic
Control Aide because he is black. The district court understood Lockett’s suit to rest on Title
VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e‐17, and granted summary


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 12‐1882                                                                                Page 2

judgment for the City with the explanation that Lockett lacked evidence that could prove
discrimination under either the direct or indirect method. The court authorized Lockett to
amend his complaint with other claims he might have against the City, but after receiving
Lockett’s revisions, the court dismissed the amended complaint for failure to state a claim.



        Lockett filed a notice of appeal, but rather than submit a brief, he asked us to exempt
him from preparing one because he did not know how. We denied that request but told
Lockett what his brief should include and also gave him copies of Federal Rule of Appellate
Procedure 28, Circuit Rule 28, and Sections XXII and XXIV of the Practitioner’s Handbook
for Appeals. Lockett then filed a brief, but in it he essentially repeats his allegations from the
district court and asks that we review the court’s rulings. He does not address the court’s
reasoning or include citations to legal authority or even the record. 

       Despite our attempt to guide Lockett, his brief is inadequate. Although we liberally
construe pro se filings, Erickson v. Pardus, 551 U.S. 89, 94 (2007); Arnett v. Webster, 658 F.3d
742, 751 (7th Cir. 2011), Lockett still is required to make a cogent argument with citations to
the record and supporting authority, see FED. R. CIV. P. 28(a)(9); Correa v. White, 518 F.3d 516,
517 (7th Cir. 2008); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Lockett has failed
to do so and, consequently, has not preserved any issue for appeal. See Pruitt v. City of
Chicago, Ill., 472 F.3d 925, 930 (7th Cir. 2006); Mathis v. New York Life Ins. Co., 133 F.3d 546,
548 (7th Cir. 1998). 

                                                                                   DISMISSED.